DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 was filed after the mailing date of the Non-Final Rejection on 05/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Citation of Relevant Prior Art
U.S. 2015/0068955, Baque et al., Mar. 12th 2015
U.S. Patent No. 6,568,612, Aoki et al., Jun, 27th 2000
U.S. 2020/0326181, Ketterer et al., Oct. 15th 2020
U.S. 2019/0329297, Moesslein et al., Oct. 31st, 2019
U.S. 2019/0022702, Vegh et al., Jul. 18th 2017
U.S. 2015/0219557, Skaff et al., Mar. 2nd 2015
U.S. 2015/0117078, Duquenoy-bernaudin et al., Oct. 31st 2012

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3 under 35 U.S.C. § 103 over Brown (U.S. 2016/0253732) in view of Van Hassel (U.S. 2018/0133804) have been fully considered but are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing. 
Applicant’s arguments regarding the rejection of Claims 1-3 under 35 U.S.C. § 103 over Van Hassel (U.S. 2018/0133804) in view of Brown (U.S. 2016/0253732) have been fully considered but are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Hassel with the concepts of Brown with the motivation of utilizing QR code technology of which would allow users the ability to receive and display proprietary content, composition data, and chain of custody of a part with the process of recycling metal parts within the additive manufacturing industry

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2016/0253732, previously cited) in view of Van Hassel (U.S. 2018/0133804, previously cited), and Eckelman (Eckelman, Matthew J., et al. “Life Cycle Carbon Benefits of Aerospace Alloy Recycling.” Journal of Cleaner Production, vol. 80, 2014, pp. 38–45). 

Regarding Claim 1, Brown teaches a system, method, and apparatus for displaying proprietary information within a quick response (QR) code (abstract). Brown teaches providing a part with a QR code linked to an online website (paragraphs [0002], and [0019]). Brown teaches the QR code containing data on the part, including user data (paragraphs [0019]-[0027]). Brown teaches providing a website with information on the part (paragraphs [0019]-[0027]). Brown teaches reading the QR code using a mobile communication device having an optical reader configured to scan the QR code and a displace screen configured to display the information (paragraph [0019]). Brown teaches the reading step enabling access to the information on the website by a user of the mobile communications device (paragraph [0019]). Brown teaches the QR code allowing access to data on the part by signal communication with the website configured to control information (paragraphs [0034]-[0035]). Brown teaches displaying selected information from the website on the mobile communication device (paragraph [0019]). Brown teaches using at least some of the information on the website or application and the data for perform an intended action (paragraphs [0019]-[0025]). Brown teaches that QR code technology allows for customers to utilize and display proprietary content, composition data, and chain of custody among other advantages (paragraph [0033]). 
However, Brown does not teach these features (a) being associated with recycling metal parts. Brown does not teach (b) the website comprising information on recycling of the metal part. Brown does not teach (c) a recycling entity in signal communication with the website configured to control the information and the data and to recycle the metal part. Lastly, Brown does not teach (d) recycling the metal part using the recycling entity, and data on the metal part. 
As to (a), Van Hassel teaches a method for recycling metal parts (abstract). Van Hassel teaches the recycling of metal parts allows for lowering costs in otherwise expensive additive manufacturing processes (paragraph [0009] - Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Thus, it would have been obvious to combine the teachings of Brown with respect to QR technology with the metal recycling concepts of Van Hassel and arrive to the feature of recycling metal parts provided with QR codes. Van Hassel teaches that metal recycling eliminates waste however can be challenging due to finding the correct sourcing material and avoiding systematic downgrading due to scrap sourcing (e.g., paragraph [0002] of Van Hassel); Brown teaches that QR code technology allows for customers to utilize and display chain of custody data (e.g., paragraph [0033] of Brown). Thus one of ordinary skill would be motivated to combine these concepts as this would allow for effective use of metal scrap within the additive manufacturing areas such as aerospace manufacturing. 
Eckelman teaches a study into the life cycle carbon benefits of aerospace alloy recycling (abstract). As to (b), Eckelman teaches websites comprising information on recycling of metal parts (page 43, Table 1). As to (c), Eckelman teaches providing recycling entities in signal communication with said websites (e.g., a computer having ethernet or wifi internet access meets this limitation; page 40, section 2.2.1; page 43, Table 1). As to (d), Eckelman teaches recycling the metal part using the recycling entity, and data on the metal part (page 40, section 2.2.1; pages 42-43, section 4). Eckelman teaches that recycling metal parts allows for companies to avoid energy intensive practices such as mining, smelting, and refining (page 39, section 1.3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing; and the concepts of Eckelman with the motivation of avoiding energy intensive practices such as mining, smelting, and refining. 
Regarding Claim 2, Brown teaches using QR code technology for chain of custody tracking using multiple QR codes (paragraph [0033]; Claim 7). However, Brown does not teach these steps relating to recycling metal parts and manufacturing. 
Van Hassel teaches a recycling step comprising manufacturing a recycled metal part using metal from a metal part previously recycled in an additive manufacturing process (thus reading on Claim 3) (paragraph [0039]). Furthermore, Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing.
Regarding Claim 12, Brown teaches a system, method, and apparatus for displaying proprietary information within a quick response (QR) code (abstract). Brown teaches providing a part with a QR code linked to an application (paragraphs [0002], and [0019]). Brown teaches the QR code containing data on the part, including user data (paragraphs [0019]-[0027]). Brown teaches providing an application with information on the part (paragraphs [0019]-[0027]). Brown teaches reading the QR code using a mobile communication device having an optical reader configured to scan the QR code and a displace screen configured to display the information (paragraph [0019]). Brown teaches the reading step enabling access to the information on the application by a user of the mobile communications device (paragraph [0019]). Brown teaches the QR code allowing access to data on the part by signal communication with the website configured to control information (paragraphs [0034]-[0035]). Brown teaches displaying selected information from the website on the mobile communication device (paragraph [0019]). Brown teaches using at least some of the information on the website or application and the data for perform an intended action (paragraphs [0019]-[0025]). Brown teaches that QR code technology allows for customers to utilize and display proprietary content, composition data, and chain of custody among other advantages (paragraph [0033]). 
However, Brown does not teach these features (a) being associated with recycling metal parts. Brown does not teach (b) the application comprising information on recycling of the metal part. Brown does not teach (c) providing a recycling entity in signal communication with the application configured to control the information and the data and to recycle the metal part. Lastly, Brown does not teach (d) recycling the metal part using the recycling entity, and data on the metal part. 
As to (a), Van Hassel teaches a method for recycling metal parts (abstract). Van Hassel teaches the recycling of metal parts allows for lowering costs in otherwise expensive additive manufacturing processes (paragraph [0009] - Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Thus, it would have been obvious to combine the teachings of Brown with respect to QR technology with the metal recycling concepts of Van Hassel and arrive to the feature of recycling metal parts provided with QR codes. Van Hassel teaches that metal recycling eliminates waste however can be challenging due to finding the correct sourcing material and avoiding systematic downgrading due to scrap sourcing (e.g., paragraph [0002] of Van Hassel); Brown teaches that QR code technology allows for customers to utilize and display chain of custody data (e.g., paragraph [0033] of Brown). Thus one of ordinary skill would be motivated to combine these concepts as this would allow for effective use of metal scrap within the additive manufacturing areas such as aerospace manufacturing. 
Eckelman teaches a study into the life cycle carbon benefits of aerospace alloy recycling (abstract). As to (b), Eckelman teaches applications comprising information on recycling of metal parts (page 43, Table 1 -  the examiner points out that the websites listed within Table 1 are still considered to meet the limitation of “application” since application is defined as a program or piece of software designed and written to fulfill a particular purpose of the user). As to (c), Eckelman teaches providing recycling entities in signal communication with said application (e.g., a computer having ethernet or wifi internet access meets this limitation; page 40, section 2.2.1; page 43, Table 1). As to (d), Eckelman teaches recycling the metal part using the recycling entity, and data on the metal part (page 40, section 2.2.1; pages 42-43, section 4). Eckelman teaches that recycling metal parts allows for companies to avoid energy intensive practices such as mining, smelting, and refining (page 39, section 1.3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing; and the concepts of Eckelman with the motivation of avoiding energy intensive practices such as mining, smelting, and refining. 
Regarding Claim 13, Brown teaches using QR code technology for chain of custody tracking using multiple QR codes (paragraph [0033]; Claim 7). However, Brown does not teach these steps relating to recycling metal parts and manufacturing. 
Van Hassel teaches a recycling step comprising manufacturing a recycled metal part using metal from a metal part previously recycled in an additive manufacturing process (thus reading on Claim 14) (paragraph [0039]). Furthermore, Van Hassel teaches that the introduction of qualified scrap to the component manufacturing process can directly decrease the cost. Each time an alloy component is entered as scrap in a recycling stream and reemerges in ingot form as recycled alloy for future fabrication, the assurance of component quality as to alloy chemistry and microstructure of the recycled material is managed for successful application of the component in service. Restricting the sources of scrap and recycling operators for superalloys and titanium alloys for aerospace applications to the identical alloys of the original components can eliminate systematic downgrading of the quality of the replacement parts. Finding sources of alloy scrap with the required alloy chemistry that may yield acceptable microstructures is a challenge (paragraph [0002]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown, of which teaches using QR codes technology to enable customers to utilize and display proprietary content, composition data, and chain of custody for individual parts (e.g., paragraph [0033]) by incorporating the concepts of Van Hassel relating to the recycling of metal parts, and be motivated to do so with the expectation of enabling recycled alloys used for future fabrication to be have assessible data including chain of custody, and compositional data in addition to lowering manufacturing costs associated with additive manufacturing.

Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2016/0253732, previously cited) in view of Van Hassel (U.S. 2018/0133804, previously cited), and Eckelman (Eckelman, Matthew J., et al. “Life Cycle Carbon Benefits of Aerospace Alloy Recycling.” Journal of Cleaner Production, vol. 80, 2014, pp. 38–45) as applied to claims 1, and 12 above, and further in view of Marsico (U.S. 2015/0039409, previously cited).

Regarding Claim 4, and Claim 15, Brown in view of Van Hassel and Eckelman are relied upon for the reasons given above in addressing claims 1, and 12. However, none of the references teach contacting a user using contact information obtained from the mobile communication device during a reading step. 
Marsico teaches a method and system for providing scan triggered application services (abstract). Marsico teaches a step of contacting a user using contact information obtained from a mobile communication device during a reading step (paragraph [0128]). Marsico teaches this feature as aiding in providing users with scan-triggered application services (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Van Hassel and Eckelman with the concepts of Marsico with the motivation of providing QR code users with scan-triggered application services. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN L HECKMAN/Examiner, Art Unit 1735     

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735